                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION


 KEITH COOPER,                               )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )     CASE NO. 3:17-CV-834-PPS-MGG
                                             )
 STEVE REZUTKO, et al.,                      )
                                             )
        Defendants.                          )

                                OPINION AND ORDER

       On September 26, 2019, the undersigned held a hearing to address five motions

now pending and ripe before this Court and rules as follows.

I.     MOTION TO STRIKE DAGGY ERRATA SHEET

       In their Joint Status Report dated September 23, 2019, the parties reported their

agreement that resolution of the evidentiary issue raised in Plaintiff’s Motion to Strike

Mark Daggy’s Errata Sheet could be deferred until the Court addresses dispositive

motions. Based upon this agreement, the Court DENIES WITHOUT PREJUDICE

Plaintiff’s motion to strike. [DE 97]. None of the parties’ arguments are waived and the

parties may file any necessary motions related to the Daggy Errata Sheet along with any

dispositive motions in this case.

II.    MOTION FOR ADDITIONAL INTERROGATORIES

       In its Scheduling Order dated February 20, 2018, this Court limited each party to

30 interrogatories to be served on any other party. [DE 28]. Defendant City of Elkhart
(“the City”) served its First Set of Interrogatories, which included 26 numbered

interrogatories, some with subparts, on Plaintiff. In responses served on August 24,

2018, Plaintiff refused to answer three of the interrogatories because with subparts, the

previous 23 interrogatories met the limit of 30 set by the Court. [DE 120-1].

       The City now seeks the Court’s permission to re-serve the remaining three

interrogatories on Plaintiff and to serve an additional twelve interrogatories on Plaintiff

to address matters relevant to the claims and defenses in this case that have arisen since

its original interrogatories were served. In particular, the City seeks information related

to non-party Johlanis Ervin who has become known as an individual with information

about Plaintiff’s alleged exoneration and his damages.

       Having reviewed the briefs and the parties’ oral argument, the Court finds that

the additional interrogatories are reasonable in number and scope given the complexity

of this case. Therefore, the Court GRANTS the City’s motion for additional

interrogatories. [DE 120]. The City may serve Plaintiff with the fifteen additional

interrogatories discussed in its instant motion.

III.   Motion to Compel and Motion for Protective Order

       At the hearing, Plaintiff’s counsel spent considerable time explaining why

Plaintiff needs the information at issue in the parties’ competing motion to compel and

motion for protective order. Counsel presented information that the City’s attorney

indicated he had not heard before. Similarly, Plaintiff’s counsel articulated a more

concise and complete explanation than what had been included in his briefing of the

instant discovery motions. While Plaintiff’s counsel’s explanation did not establish

                                             2
complete agreement among the parties about the remaining discovery disputes, the

City’s counsel indicated Plaintiff’s counsel’s revelations create additional room to

negotiate resolution of most, if not all, the remaining discovery issues.

       Moreover, the argument presented at the hearing increased the Court’s concern

about whether Plaintiff fulfilled his duty under Fed. R. Civ. P. 37(a)(1) and N.D. Ind.

L.R. 37-1(a) to confer in good faith with the opposing parties to try and resolve the

disputes at issue in the motion to compel without the Court’s assistance. The allegations

raised as to Plaintiff’s counsel’s refusal to engage in a meet and confer before filing the

motion to compel are particularly concerning given the fact that the undersigned was

already forced to chastise the parties for failing to meet and confer as ordered in

preparation for the hearing. [See DE 155].

       Therefore, the Court will TAKE UNDER ADVISEMENT Plaintiff’s motion to

compel [DE 73] and the City’s motion for protective order [DE 89] in order to afford the

parties time to capitalize on the opportunity created at the hearing for additional

negotiation related to the remaining discovery disputes. The Court ORDERS the parties

to meet and confer and file a Joint Status Report no later than October 28, 2019. The

Court DIRECTS the parties to consider all options discussed at the hearing, including

but not limited to, the possibility of a stipulated protective order to allow Plaintiff’s

counsel to inspect files controlled by Defendants with the protections available through

designations of ‘confidential’ or ‘attorneys eyes only’ information. Upon receipt of the

Joint Status Report, the Court will take appropriate action to resolve formally the

motion to compel and motion to protective order.

                                              3
      Lastly, the Court REITERATES its warning to the parties and their counsel to

avoid vituperative and incendiary comments, in filings and all other interactions in this

litigation, against the opposing parties and attorneys. Such conduct will not be tolerated

and will be sanctioned as appropriate.

IV.   MOTION FOR SANCTIONS

      The undersigned will address Plaintiff’s motion for sanctions [DE 72] through a

separate Report and Recommendation in the near future.

V.    CONCLUSION

      As discussed above, the Court now

             (1)    DENIES WITHOUT PREJUDICE Plaintiff’s Motion to
                    Strike the Daggy Errata Sheet [DE 97];

             (2)    GRANTS the City’s Motion for Additional Interrogatories
                    [DE 120]; and

             (3)    TAKES UNDER ADVISEMENT Plaintiff’s Motion to
                    Compel [DE 73] and the City’s Motion for Protective Order
                    [DE 89] and ORDERS the parties to meet and confer and file
                    a Joint Status Report no later than October 28, 2019.

A Report and Recommendation regarding Plaintiff’s Motion for Sanctions [DE 72] will

be issued separately.

      SO ORDERED this 27th day of September 2019.



                                                s/Michael G. Gotsch, Sr.
                                                Michael G. Gotsch, Sr.
                                                United States Magistrate Judge




                                            4
